Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 05/05/2022 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”). The claimed invention is directed to an abstract idea without significantly more. Claims (s) 01-16 is/are directed to the abstract idea of a mathematical concepts that collects information, analyze it, and displaying certain results of the collection analysis, as explained in detail below. 
Claims 1, 9, 17 recites an abstract idea of “perform a spectral density reconstruction of an image of the object…, thereby reconstructing the spectral density of the object as a spectral data cube, output a representation…,” These apparatus and method recited as a whole is “computerized”, and of using a processor to implement the steps of the method.  
The specification states, “The imaging apparatus may be any apparatus, which can be implemented in or be used for a computed tomography imaging spectroscopy (CTIS), and may include a processor (a central processing unit (CPU), graphics processing unit (GPU), multiple processors, or the like), a field programmable gate array (FPGA), or the like. It may also be a or include plurality of processors, as they may be 20 found in a computer or a server, or 1t may be one or a plurality of computers or servers, as in a computing center, a server farm, or the like.” (See Specification Page 3 Lines 16-21). This recites a computer that receives data and uses the Mathematical Concepts on the received data.
The recitation of an “imaging sensor,” is generically recited as, “ However, in 
CTIS, the third dimension is not space-like, but a wavelength. To achieve this, light stemming from an image of an object, which can be placed in a field stop, passes through a diffraction grating. This results in a diffraction pattern and thereby the spectral density of the object is multiplexed into a 2d observation plane. In order to reconstruct the spectral density of the object this multiplexing must be undone numerically.” (See Specification Page 1, Lines 15-20).
“The imaging apparatus may be any apparatus, which can be implemented in or be used for a computed tomography imaging spectroscopy (CTIS), and may include a processor (a central processing unit (CPU), graphics processing unit (GPU), multiple processors, or the like), a field programmable gate array (FPGA), or the like. It may also be a or include plurality of processors, as they may be found in a computer or a server, or it may be one or a plurality of computers or servers, as in a computing center, a server farm, or the like. The circuitry may be a set or parts of processors, computers, or the like, as it is generally known, included in the apparatus.” .” (See Specification Page 3, Lines 16-21).
The recitation of “obtaining … diffraction grating,” are extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “obtaining … diffraction grating”, is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element (imaging sensor, obtaining … diffraction grating) when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)). 
Claims 2-7, 10-16, 18-20 is/are directed to an extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See Specification Pages 5, 6, 11; Figs. 2-5). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments
Applicant’s Argument:  Applicant argues, “the independent claims Including new system independent Claim 17) are presented to make more clear that Applicant's claimed invention is not directed to an abstract idea and in any event is incorporated into the practical application of computed tomography imaging spectroscopy (CTIS}. Reconsideration and withdrawal of the rejection under 35 U.S.C. 101 is therefore respectfully requested.

Examiner’s Responses
Examiner’s Response:  In response to applicant’s argument 1, it is respectfully pointed out that the recitations of an imaging sensor is generally recited as a typical image sensor coupled to a general purpose computer, which is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886